Exhibit 10.1

 

AGREEMENT FOR SEPARATION AND WAIVER

 

Name:                                                            (“Employee”)

 

SSN:                                             

 

 

 

Hire Date:
                                                                          

 

Termination/Effective Date:                                                   

 

This Agreement between Employee and PepsiAmericas (as defined below) is
effective on                                                .  The benefits to
be provided to Employee are fully explained in the Summary Plan Description and
include the items set forth below.

 

Benefits Summary:

a.               Salary Continuance:             weeks (           + 10
additional weeks for age 50+).

b.              Company payment for continued Health and Insurance benefits for
           weeks (           + 10 additional weeks for age 50+).

c.               Tenure Lump Sum Payment:            weeks salary.

d.              Bonus:  Employee’s bonus due for                  , payable on
or before                                         .

e.               Stock options:                                       vested
shares.  Employee has              days after the Effective Date to exercise and
purchase his vested shares in accordance with the terms of all applicable Stock
Option Agreements and the Company’s Stock Option Plan.

f.                 Financial planning services from Ayco through
                                                     .

g.              Executive Outplacement services through
                                                     .

 

All monetary amounts identified and summarized above will be less applicable
deductions for taxes, FICA and insurance.  Employee’s account balances in any
retirement accounts will be distributed in accordance with the applicable plans.

 

EMPLOYEE REPRESENTS AND AGREES THAT PRIOR TO THE EXECUTION OF THIS AGREEMENT HE
WAS ADVISED TO CONSULT WITH AN ATTORNEY TO DISCUSS ALL ASPECTS OF THIS
AGREEMENT.  EMPLOYEE FURTHER REPRESENTS AND AGREES THAT HE HAS BEEN GIVEN A
PERIOD OF AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT.  TO THE
EXTENT HE HAS EXECUTED THIS AGREEMENT WITHOUT CONSULTING WITH AN ATTORNEY OR
PRIOR TO THE EXPIRATION OF THE 21 DAY PERIOD, HE HAS DONE SO VOLUNTARILY. 
EMPLOYEE FURTHER REPRESENTS AND AGREES THAT HE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT AND THAT HE HAS KNOWINGLY AND
VOLUNTARILY ENTERED INTO THIS AGREEMENT.

 

PLEASE READ THE ENTIRE DOCUMENT CAREFULLY BEFORE SIGNING BELOW.  THIS AGREEMENT
CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

By signing below you acknowledge and agree that you have read, understood and
signed or initialed each page of this Agreement.

 

 

 

 

 

 

Employee

 

For HR Use Only

 

 

 

Date

 

 

 

 

 

 

 

Presented to Employee

 

 

 

 

Signed by Employee

 

 

PepsiAmericas, Inc.

 

HRIS Notified

 

 

 

 

Benefits Start

 

 

 

 

Deadline to Exercise Options

 

 

 

 

Benefits End

 

 

 

 

Lump Sum Election

               yes                no

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

1.  This Agreement for Separation of Employment and Waiver, (including the
attached Exhibit A, the “Agreement”), is made by and between Employee, and
PepsiAmericas, Inc., each of its subsidiaries, and each of its or their
respective directors, officers, shareholders, employees, agents and/or
representatives (hereinafter, collectively, the “Company”).  The Agreement is
made as a result of Employee’s severing employment with the Company.  In
executing this Agreement, the parties intend and agree to settle fully and
finally any and all differences between them that have arisen or might arise
from the employment relationship and/or termination of employment.

 

2.  It is understood that neither the negotiations for nor any actions taken in
fulfillment of the representations contained herein shall constitute an
admission that the Company has acted wrongfully or unlawfully toward Employee or
any other person, or that Employee has any rights or claims against the
Company.  The Company specifically disclaims any liability to, or wrongful acts
against, Employee.

 

3.  Employee understands that he is severing his employment with the Company,
that he will not be employed by the Company, and that he will not apply for, or
otherwise seek employment with the Company at any time in the future without
first notifying the Company of this Agreement.   Any such re-employment shall
subject to immediate termination at management’s sole and exclusive direction
should it be determined that proper notification was not provided.

 

4.  Employee represents that he shall not make any derogatory statements about
the Company.   Employee further represents that he will not (a) disclose trade
secrets of the Company or (b) for the next twelve (12) months, and with respect
to confidential information that is not a trade secret, disclose any of the
Company’s confidential information within or to a person or entity doing
business in the States or foreign countries where the Company operates as of the
Effective Date.

 

2

--------------------------------------------------------------------------------


 

5.  Employee represents and agrees that on or before the Effective Date, he will
promptly deliver to the Company all Company property in his possession or
control (including, but not limited to, memoranda, records, notes, plans,
manuals, notebooks, disks, diskettes, tapes and any other materials containing
any proprietary information of the Company, intellectual property or trade
secrets) irrespective of the location or form of such material.  If requested by
the Company, Employee will provide the Company with written confirmation that
all such materials have been delivered to the Company as provided herein.

 

6.  Employee represents that he has not filed any complaints, charges, lawsuits,
or any other claims against the Company arising out of the employment
relationship and/or termination of employment and that, except to enforce the
terms of this Agreement, he will not do so at any time hereafter.

 

7.  Employee agrees that he will keep the terms, amounts and facts of this
Agreement completely confidential and that he will not disclose any information
concerning this Agreement to anyone except his immediate family, tax advisor or
accountant, and legal counsel, provided that each such person also agrees to
keep this information confidential.  Employee agrees that the confidentiality
and nondisclosure of this Agreement has substantial economic value to the
Company and that a breach of this provision would cause the Company considerable
harm.

 

8.  In consideration for the mutual promises and obligations set forth in this
Agreement, the Company will provide Employee with the benefits specifically set
forth herein.  Employee agrees that he will promptly notify the Company if and
when he obtains other employment with medical coverage during the benefits
continuation period, and that his insurance benefits under the Company program
shall thereafter cease.  All benefits not specifically provided for shall cease
as of the Effective Date.

 

3

--------------------------------------------------------------------------------


 

9.  Employee understands and agrees that he has twenty-one (21) days during
which he can decide whether or not to enter into this Agreement, during which
time he is encouraged to consult with an attorney.  Employee further agrees that
to the extent he so desires he has availed himself of that right.  Employee also
understands that he has seven (7) days following signature to revoke this
Agreement by notifying the Company’s Legal Department at 3501 Algonquin Road,
Rolling Meadows, Illinois 60008, in writing, of his decision to revoke.  Upon
expiration of the seven (7) day revocation period, this Agreement shall become
effective and enforceable and payment of consideration set forth herein shall
commence.

 

10.  As a material inducement to the Company to enter into this Agreement,
Employee irrevocably releases forever, with prejudice, the Company and all
persons acting by, through, under or in concert with it, from all charges,
complaints, claims, liabilities, obligations, promises, agreements, rights,
demands, costs, losses, debts, and expenses, including attorney fees and costs
actually incurred, of any nature, known or unknown; suspected or unsuspected;
including, but not limited to, rights under federal, state or local laws
prohibiting handicap, age, sex, or other forms of discrimination, including by
way of illustration, and not limitation, claims or rights under Title VII, or
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act, and any and all other state, federal and local
labor and employment statutes, common law, or other claims growing out of the
employment relationship or growing out of any legal restrictions on the
Company’s right to hire or terminate its employees.  The Parties intend this
release and waiver to be as broad as the law permits, and Employee specifically
understands that his rights, if any, to raise a claim under the Age
Discrimination in Employment Act of 1967, as amended, are being waived herein in
return for consideration Employee would not otherwise be entitled to receive.
Employee specifically does not waive claims to enforce the Company’s performance
under this Agreement which may arise after the date this Agreement is fully
executed.

 

4

--------------------------------------------------------------------------------


 

11.  As a further material inducement to the Company to execute this Agreement,
Employee agrees to cooperate in any matters for which Employee has information. 
“Cooperate” means providing the Company with any and all information Employee
possesses concerning matters that arose during his employment, and includes,
without limitation, providing testimony.

 

12.  The benefits contained in this Agreement are subject to termination,
reduction, cancellation, or recoupment in the event that the Company determines
Employee has taken any action or engaged in any conduct violative of the terms
of this Agreement or Company policy.

 

13.  The provisions of this Agreement are severable, and if any part of the
Agreement is found to be unenforceable, the other provisions shall remain fully
valid and enforceable.  This Agreement shall survive the termination of any
arrangements contained in it.  For the purposes of this paragraph, the salary
continuation is the specific consideration for Employee’s release of all claims
against the Company.  All additional consideration or benefits identified is for
the other rights being waived by Employee herein.

 

14.  This Agreement sets forth the entire agreement between the Employee and the
Company, and fully supersedes any and all prior discussions, agreements or
understandings between them on the matter of his employment, compensation,
severance, insurance coverage and/or any other benefits or perquisites available
to Employee arising from his employment by the Company.

 

15.  The parties agree and understand that any claims relating to this Agreement
must be brought only within the State or Federal Courts sitting in Chicago,
Illinois.  The parties further agree that Illinois law shall apply to any
dispute arising under this Agreement.

 

16.  Employee covenants and agrees that except to enforce the terms of this
Agreement, he will never sue, institute, or cause to be instituted, any claims,
demand or suits against the Company, and that he will defend, protect, indemnify
and hold the Company harmless from any loss, liability, damage or expense,
including reasonable attorneys’ fees, incurred in defending, or responding to or
otherwise seeking relief from any claim, suit or judgment incurred by reason of
any claim asserted by him.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A - PAYMENT ELECTION FORM

 

By signing below, I acknowledge my election to receive severance payments in the
manner set out below:

 

                I elect to receive my severance payments over time in accordance
with my current payroll schedule.  I understand that I cannot change this
election at any time during the severance pay period.

 

                I elect to receive my severance payments in a lump sum.  I
acknowledge that by making this election, I shall not be entitled to receive
continuing medical and dental benefits under the group plans of the Company
after my last day of work, unless I obtain and personally pay for coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) to provide
for coverage for myself and all qualified beneficiaries.

 

 

 

 

 

 

Name:

SS#

 

 

 

 

Date:                                              ,                       

 

 

6

--------------------------------------------------------------------------------